107 F.3d 867
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rufus SUTTLES, Jr., Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 96-2138.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 25, 1997.

Rufus Suttles, Jr., Appellant Pro Se.  Ronald Lamar Paxton, UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES, Atlanta, GA, for Appellee.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order affirming the denial of social security benefits.  Appellant's case was referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).  The magistrate judge recommended that relief be denied and advised Appellant that failure to file specific, timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, Appellant filed, at best, only general objections to the magistrate judge's recommendation.  Such general, non-specific objections are not sufficient.  See Howard v. Secretary, 932 F.2d 505, 508-09 (6th Cir.1991);  Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.1985).


2
The timely filing of specific objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned that failure to object will waive appellate review.  Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985).  See generally Thomas v. Arn, 474 U.S. 140 (1985).  Appellant has waived appellate review by failing to file specific objections after receiving proper notice.  Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED